 


109 HR 4958 IH: Canine Detection Team Augmentation and Certification Act of 2006
U.S. House of Representatives
2006-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4958 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2006 
Mr. Rogers of Alabama (for himself, Mr. Meek of Florida, Mr. McCaul of Texas, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To increase the number of trained detection canines of the Department of Homeland Security, and for other purposes. 
 
 
1. Short titleThis Act may be cited as the Canine Detection Team Augmentation and Certification Act of 2006. 
2.Findings The Congress finds the following: 
(1)Canine detection teams, which consist of a canine and a canine handler, are an important part of a layered homeland security system to prepare for, respond to, mitigate against, and prevent acts of terrorism. 
(2)Canine detection teams can be deployed quickly and can move easily throughout a variety of areas, including mass transit systems, airports, cargo areas, sea ports, the Nation’s borders, ports of entry, office buildings, and stadiums. 
(3)Canine detection teams can be trained to detect a variety of items, such as explosives, narcotics, concealed humans, cadavers, and chemical and biological materials. 
(4)Canine detection teams can be utilized in situations where detection technologies are unavailable, immobile, or not cost-effective. 
(5)There is a shortage of canine detection teams available to assist Federal, State, and local law enforcement personnel as they put their lives at risk daily to protect the Nation. 
(6)The Congress has authorized 2,000 new Border Patrol agents for each of fiscal years 2006 through 2010 without a corresponding increase in the number of detection canines deployed with these Border Patrol agents. 
(7)Canine detection teams have been deployed to the Nation’s busiest airports. However, the Transportation Security Administration must increase the capacity of its canine training program in order to train and deploy canines to the Nation’s mass transit systems. 
(8)Urban search and rescue canines and cadaver detection canines were used effectively in the Gulf Coast region to respond to Hurricanes Katrina and Rita. 
(9)The Bureau of United States Customs and Border Protection, the United States Secret Service, the Coast Guard, and the Federal Protective Service regularly use canine detection teams to secure National Special Security Events, protect Federal buildings and their occupants, and protect the Nation’s sea ports. 
(10)State, local, and tribal agencies and the private sector rely on canine detection teams for security purposes, like the Federal Government. In the absence of national training and certification standards, there have been a number of fraudulent operations and the use of inadequately trained canines and canine handlers. In one documented case, in 2003, a Virginia man, Russell Lee Ebersole, supplied explosive detection canine teams to several government agencies, including the Federal Reserve Board, that failed explosives detection tests on five different occasions. 
(11)The Subcommittee on Management, Integration, and Oversight of the Committee on Homeland Security of the House of Representatives held a hearing on September 28, 2005, regarding the use of canine detection teams in support of homeland security activities. At the hearing, Subcommittee Members were informed by several Federal agencies, a local transit police department, a private canine security company, and a university-based canine training center that— 
(A)there is a shortage of trained canine detection teams; 
(B)there is a need for a national canine detection team training standard, or multiple standards, in order to strengthen the quality of canine detection teams and their interchangeability among Federal, State, and local agencies and the private sector; and 
(C)there is a demonstrated need for Federal leadership to ensure that certifying entities are qualified and that they do not inappropriately certify canine detection teams that may put homeland security and public safety at risk. 
3.Canine Detection Team Augmentation and Certification 
(a)Increasing the number of trained canine detection teams 
(1)IncreaseIn each of fiscal years 2007 through 2011, the Secretary of Homeland Security shall, subject to the availability of appropriations for such purpose, increase the number of trained canine detection teams of the Department over the number of such teams deployed or available on the last day of the preceding fiscal year as follows: 
(A)Customs and Border ProtectionAn increase of not less than 25 percent the number of trained canine detection teams deployed at and between the Nation’s ports of entry.  
(B)Transportation Security AdministrationIncrease by not less than 25 percent the number of trained detection canines deployed at the Nation’s airports and mass transit systems. 
(C)Coast Guard, United States Secret Service, Federal Protective Service, and Federal Emergency Management AgencyIncrease by not less than 25 percent the number of trained canine detection teams available to Coast Guard stations, Secret Service operations, and Federal Protective Service operations across the country, and to the Federal Emergency Management Agency to ensure their availability as needed in emergencies. 
(2)Notification of CongressIf the Secretary determines that an agency referred to in subsection (a) is unable to achieve the increase required under subsection (a) for such reasons as cost or availability, the Secretary shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, describing the reasons why the agency is unable to achieve the increase. 
(b)Coordination, enhancement, and improvement of canine detection teams 
(1)In generalThe Homeland Security Act of 2002 is amended by adding at the end the following: 
 
XIXMiscellaneous provisions 
ACanine detection teams 
1901.Coordination and enhancement of canine protection team trainingThe Secretary shall— 
(1)fully coordinate the canine training programs of the Department that support the Department’s counter-terrorism, counter-smuggling, transportation security, and border security missions and other missions of the Department, including, with respect to the research and development of new canine training methods, the optimum number and type of training aids, and measurements for efficiency and effectiveness; 
(2)ensure that the Department is maximizing its use of existing training facilities and resources to train canines throughout the year; and 
(3)coordinate the use of detection canines trained by other Federal agencies, nonprofit organizations, universities, and private training facilities in order to increase the number of trained detection canines available to Federal, State, and local law enforcement agencies. 
1902.Canine procurementThe Secretary shall— 
(1)make it a priority to increase the number of domestically bred canines used by the Department to assist in its counter-terrorism mission, including the protection of ports of entry and along the United States border; 
(2)increase the utilization of domestically bred canines from universities and private and nonprofit sources in the United States; and 
(3)consult with other Federal, State, and local agencies, nonprofit organizations, universities, and private entities that use detection canines, such as those participating in the Scientific Working Group on Dog and Orthogonal Detectors (popularly known as ‘SWGDOG’), as well as the Office of Management and Budget, to encourage domestic breeding of canines and consolidate canine procurement, where possible, across the Federal Government to reduce the cost of purchasing canines. 
1903.Domestic canine breeding grant program 
(a)Establishment of programThe Secretary shall establish a competitive grant program for domestic breeders of canines. The purpose of the grant program shall be to encourage the development and growth of canine breeds that are best suited for detection training purposes within the United States. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2007 through 2011. 
1904.Homeland Security Canine Detection Accreditation Board 
(a)Establishment of Accreditation Board 
(1)In generalNot later than 180 days after the date on which the national voluntary consensus standards referred to in subsection (b)(1) are issued, the Secretary, in consultation with the Secretary of Defense, the Secretary of State, and the Attorney General, shall establish a Homeland Security Canine Detection Accreditation Board to develop and implement a process for certifying compliance with such standards. 
(2)MembershipThe membership of the Accreditation Board shall consist of experts in the fields of canine training and explosives detection from Federal and State agencies, universities, other research institutions, and the private sector, such as those represented on the Executive Board of SWGDOG. 
(b)Accreditation processThe Accreditation Board shall establish and implement a voluntary accreditation process to—  
(1)certify that persons conducting certification of canine detection teams appropriately ensure that the canine detection teams meet the national voluntary consensus standards developed by SWGDOG; 
(2)ensure that canine detection teams do not put public safety and the safety of law enforcement personnel at risk due to fraud or weaknesses in the initial or maintenance training curriculum; and 
(3)maintain and update a public list of entities accredited by the Department to certify canine detection teams. 
(c)Compliance with standardsBeginning not later than the date that is 180 days after the date on which the standards referred to in subsection (b)(1) are issued, the Secretary shall require that grant funds administered by the Department may not be used to acquire a canine detection team unless— 
(1)the canine detection team is certified under the process established under subsection (b); or 
(2)the Secretary determines that the applicant has shown special circumstances that justify the acquisition of canines that are not certified under the process established under subsection (b). 
1905.DefinitionsIn this subtitle: 
(1)Canine detection teamThe term canine detection team means a canine and a canine handler. 
(2)Certifying entityThe term certifying entity means an entity that oversees the processes and procedures used to train and test canine detection teams. 
(3)SWGDOGThe term SWGDOG means the Scientific Working Group of Dog and Orthogonal Detectors.. 
(2)Clerical amendmentThe table of sections in section 1(b) of such Act is amended by adding at the end the following: 
 
 
Title XIX—Miscellaneous provisions 
Subtitle A—Canine detection teams 
Sec. 1901. Coordination and enhancement of canine protection team training. 
Sec. 1902. Canine procurement. 
Sec. 1903. Domestic canine breeding grant program. 
Sec. 1904. Homeland Security Canine Detection Accreditation Board. 
Sec. 1905. Definitions.. 
(3)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the plan of the Secretary to coordinate and consolidate the canine training and related programs of the Department of Homeland Security in accordance with section 1901 of the Homeland Security Act of 2002, as added by subsection (a).  
 
